 

Exhibit 10.82

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered into
as of the 31 day of [December, 2013], but effective as of the Effective Time (as
defined below), by and between CATALYST DEVELOPMENT PARTNERS II, LLC, a Georgia
limited liability company (“Purchaser”) and TRIBRIDGE RESIDENTIAL, LLC, a
Georgia limited liability company (“Seller”).

 

RECITALS:

 

A.           Seller is the owner of 100% of the Class B Membership Interests
(the “Membership Interest”) in UCFP Owner, LLC, a Delaware limited liability
company (the “Company”).

 

B.           Purchaser is the owner of 100% of the Class A Membership Interests
of the Company.

 

C.           The Company’s operating agreement dated effective as of April 23,
2013 (“Operating Agreement”) provides that the Class A Member shall have the
right at any time to acquire the Membership Interest for Ten and No/100 Dollars
($10.00). Capitalized terms used herein without definition shall have the
meanings given in the Operating Agreement.

 

D.           Seller desires to sell the Membership Interest to Purchaser, and
Purchaser desires to purchase the Membership Interest from Seller, in each case,
subject to and upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, Purchaser and Seller hereby agree as follows:

 





ARTICLE 1:  PURCHASE AND SALE

   

1.1           Purchase and Sale of Membership Interest. Subject to the terms and
conditions of this Agreement, at the Closing (as defined herein), Purchaser will
purchase from Seller, free and clear of all liens, security interests, claims,
charges, options, demands and encumbrances of any nature (collectively,
“Encumbrances”), all right, title and interest in and to the Membership
Interest.

 

1.2           Purchase Price.

 

(a)          The purchase price (the “Purchase Price”) to be paid by Purchaser
to Seller for the Membership Interest shall be the sum of $10.00 in cash.

 

(b)          The parties acknowledge and agree that the Purchase Price includes
any and all amounts to which Seller would otherwise be entitled with respect to
cash distributions paid or payable by the Company, and that, from and after
Closing, Seller shall not have any right to receive any additional cash
distributions from the Company, regardless of whether such distributions occur
on, prior to or subsequent to the Effective Time.

 

1.3           Closing.  The closing of the transactions contemplated herein (the
“Closing”) shall take place simultaneously with the execution hereof. At
Closing: (a) Purchaser shall deliver to Seller cash in the amount of the
Purchase Price via check or wire transfer of immediately available funds; and
(b) Seller shall sign and deliver to Purchaser an Assignment of Membership
Interest (the “Assignment”) in the form attached hereto as Exhibit A.

 

 

 

 

1.4           Effective Time. Notwithstanding the date of Closing, the parties
agree that the Closing shall be effective for all purposes as of 11:59 pm on
[December 31, 2013] (the “Effective Time”), and that Seller shall withdraw as a
Member of the Company as of the Effective Time.

 

ARTICLE 2:  REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

2.1           Seller’s Representations and Warranties. As a material inducement
to Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser, as of the date hereof and as of the
Effective Time, that: (a) Seller is the sole owner of the Membership Interest
and owns the Membership Interest free and clear of all Encumbrances; (b) it is
transferring the Membership Interest to Purchaser free and clear of all
Encumbrances; (c) the Membership Interest has not been previously assigned,
pledged or otherwise encumbered (in whole or in part) and no other person or
entity has any right or option to purchase the Membership Interest or to consent
to or approve the sale of the Membership Interest; (d) all necessary corporate
action has been taken by Seller and its constituent entities authorizing and
approving the execution and delivery of this Agreement and the Assignment and
the performance by Seller of all of its obligations hereunder and under the
Assignment; (e) this Agreement has been duly executed and delivered by Seller,
and, upon due execution and delivery by Purchaser, this Agreement will be a
valid and binding agreement of Seller, enforceable against Seller in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency, and the relief of debtors and principles of equity; and (f) it has
not entered into any agreement or arrangement obligating Seller to pay a
brokerage or similar fee in connection with the sale of the Membership Interest.
Seller hereby binds itself and its successors and assigns, to warrant and defend
the title to the Membership Interest to Purchaser and to Purchaser’s successors
and assigns, forever against the claims of all persons and entities claiming by,
through or under Seller. The parties hereto agree that the assignment of the
Membership Interest shall not dissolve the Company.

 

2.2           Indemnification. Seller shall indemnify, defend and hold Purchaser
harmless from all loss, liability, cost or expense (including, but not limited
to, reasonable attorneys' fees and court costs), damages, liens, claims, actions
and causes of action arising or resulting from or relating to Seller's breach of
any of the foregoing representations and warranties or any of the covenants and
agreements of Seller contained herein. Purchaser shall indemnify, defend and
hold Seller harmless from all loss, liability, cost or expense (including, but
not limited to, reasonable attorneys' fees and court costs), damages, liens,
claims, actions and causes of action to the extent actually incurred by Seller
and which arises from Purchaser's ownership of the Membership Interest from and
after the Effective Time, but expressly excluding any matter which arises from
the negligent or willful actions of Seller.

 

ARTICLE 3:  MISCELLANEOUS

 

3.1           Parties Bound. Except as set forth herein, no party may assign
this Agreement without the prior written consent of all other parties, and any
such prohibited assignment shall be void. No assignment shall relieve the
assigning party from any liability hereunder, whether arising before or after
such assignment. Subject to the foregoing, this Agreement shall be binding upon
and inure to the benefit of the respective legal representatives, successors,
assigns, heirs, and devisees of the parties.

 

3.2           Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the internal laws of the
State of Georgia.

 

3.3           Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. This Agreement may be
amended or supplemented only by an instrument in writing executed by the party
against whom enforcement is sought.

 

2

 

 

3.4           Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement.

 

[Signatures appear on following page]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written above.

 

  SELLER:       TRIBRIDGE RESIDENTIAL, LLC

 

  By: /s/ Robert H. West     Name: Robert H. West     Its: Chief Operating
Officer  

 

  PURCHASER:       CATALYST DEVELOPMENT PARTNERS II, LLC

 

  By: /s/ Robert Meyer     Name: Robert Meyer     Its: Manager  

 

4

 

 

EXHIBIT A

 

See attached.

 

 

 

 

ASSIGNMENT OF MEMBERSHIP INTEREST

 

THIS ASSIGNMENT, is made as of the 31st day of [December, 2013], by TRIBRIDGE
RESIDENTIAL, LLC, a Georgia limited liability company (“Assignor”) in favor of
CATALYST DEVELOPMENT PARTNERS II, LLC, a Georgia limited liability company
(“Assignee”).

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged by Assignor, Assignor does hereby assign and convey unto
Assignee all of Assignor’s entire limited liability company membership interest
in UCFP Owner, LLC, a Delaware limited liability company (the “Assigned
Interest”). Assignor hereby represents and warrants to Assignee that all of the
representations and warranties made by Assignor (as seller) in that certain
Membership Interest Purchase Agreement of even date herewith are true and
accurate in all respects and all of such representations and warranties are
incorporated herein by this reference.

 

  ASSIGNOR:       TRIBRIDGE RESIDENTIAL, LLC

 

  By: /s/ Robert H. West     Name: Robert H. West     Its: Chief Operating
Officer  

 

 

 

